DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 objected to because of the following informalities:  missing “,” between “the insulating layer are flush with each other” and “wherein the insulating layer contains”. Appropriate correction is required.
Claim 7 objected to because of the following informalities:  missing “,” between “carried out by roll” and “rolling at a linear pressure”. Appropriate correction is required. 
Claim 13 objected to because of the following informalities:  
	Missing “,” between “first active material layer” and “wherein the insulating layer contains”. 
	Claim 13 states “a step of superimposing the solid electrolyte layer and the first active material layer when there is a difference between the area of the solid electrolyte layer and the area of the first active material layer at the bonding surface between the solid electrolyte layer and the first active material layer” but the instant specifications and the instant drawings do not support this claim. 
	The instant specification states in [0074] “the surface area of each second active material layer 30, in a plan view, is smaller than the surface area of the solid electrolyte layer 10.”  Therefore, for the purposes of examination, “first active material layer” should read “active material layer.”
	Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 9 is dependent on claim 1, which states “wherein the insulating layer contains at least one of alumina and a solid electrolyte material.” Claim 9 states “insulating composition containing at least a photocurable resin composition,” therefore this will be in addition to the “insulating layer contains at least one of alumina and a solid electrolyte material” of claim 1. However, the instant specification does not disclose this combination, but instead two embodiments of the insulating layer. 
	In the instant specification, it is unclear if the insulating layer composition is can be the combination of photocurable resin with either alumina or solid electrolyte. In particular, [0028] mentions an “insulating composition containing at least a photocurable resin composition” and [0032] states the insulating layer is “prepared through supply of a slurry by removal of the dispersion medium. For example, the insulating layer preferably contains at least one of alumina and a solid electrolyte material.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6-11, 13, and 15 are rejected under 35 U.S.C. 103 as obvious over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1).
	Regarding claim 1, Ishigaki discloses a method for producing an electrode body of an all-solid-state battery (1, [0012] and [0014]), the electrode body including a solid electrolyte layer (4) including a first surface (bottom surface of 4) and a second surface (top surface of 4) opposite side to the first surface (bottom surface of 4 is the opposite side of top surface of 4), a first active material layer (3, negative electrode layer) provided on the first surface of the solid electrolyte layer (bottom surface of 4), and a second active material layer (2, positive electrode layer) provided on the second surface of the solid electrolyte layer (top surface of 4), the method comprising:
	(a) preparing the first active material layer (3, [0012] and [0014]);
	(b) preparing the solid electrolyte layer (4, [0112] and [0014]) in such a manner that a first surface of the first active material layer (top surface of 3) and the first surface of the solid electrolyte layer (bottom surface of 4) are in contact with each other (Figs. 1, 4, and 5 show contact between 3 and 4);
	the second surface of the solid electrolyte layer (top surface of 4) including a peripheral edge section (end section on right and left of the top surface of 4) that is at least part of a peripheral edge (right and left ends of the top surface of 4), and a stack section excluding the peripheral edge section (the middle portion of the top surface of 4), 
	(c) preparing the second active material layer (2, [0012] and [0014]) so as to be in contact with the stack section of the solid electrolyte layer (the middle portion of the top surface of 4, Figs. 1, 4, and 5);

	(e) obtaining the electrode body by pressing ([0012] and [0014]) a stack including the first active material layer (3), the solid electrolyte layer (4), the second active material layer (2) and the insulating layer (5), in a stacking direction, until surfaces of at least the second active material layer (2) and of the insulating layer (5) are flush with each other (Figs. 1, 4, and 5 show stack, stacking direction, and surfaces of 2 and 5 are flush).
Ishigaki teaches the insulation is used to solve short circuits and ease to laminate the electrode body, which is done by having the active material be smaller than the electrodes ([0009]-[0010], Figs. 1, 4, and 5). However, Ishigaki does not teach wherein the insulating layer contains at least one of alumina and a solid electrolyte material.
	Ohtomo teaches a method for producing a solid state battery wherein it consists of a stacking of an active material layer (3), solid electrolyte layer (2), and an insulating layer (11, short circuit preventing region, Fig. 3B) contains a solid electrolyte material ([0071], Fig. 3C). Ohtomo further teaches preventing short circuits can be accomplished by using a smaller active material than the electrodes together with an insulator (Fig. 3B, [0071]), which is similar to Ishigaki. 
	Ishigaki and Ohtomo are analogous in the field of solid state secondary batteries because both are about preventing a short circuit by having the active layer be smaller than the solid electrolyte layer. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the insulation layer of Ishigaki to the solid electrolyte material of Ohtomo in order prevent a short circuit ([0071]).
	Regarding claim 2, modified Ishigaki further discloses the production method according to claim 1, wherein the first active material layer (3), the solid electrolyte layer (4) and the second active material 
	Regarding claim 3, modified Ishigaki further discloses the production method according to claim 1, wherein the first active material layer (3), the solid electrolyte layer (4) and the second active material layer (2) is each prepared through supply of a slurry containing a powder material, a binder and a dispersion medium, followed by removal of the dispersion medium ([0024], [0027], and [0028] regarding dispersion, binder, and solvent, which is removed by drying).
	Regarding claim 4, modified Ishigaki further discloses the production method according to claim 3, comprising: (b′) a drying step of ([0027]-[0028]), subsequently to the step (b), drying the first active material layer (3, [0028]) and the solid electrolyte layer (4, [0027]).
	
	Regarding claim 6, modified Ishigaki further discloses the production method according to claim 1, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]) at a surface pressure of 49-1,471 MPa ([0029] regarding 0.5-15 tons per cm2, which is converted to MPa), which overlaps with the claimed range of 200 MPa or higher, and it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range corresponding with the claimed range.
	
	Regarding claim 7, modified Ishigaki further discloses the production method according to claim 1, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]), but does not teach wherein the pressing is carried out by roll-, rolling at a linear pressure of 10 kN/cm or higher.
	However, it would have been obvious to one ordinarily skilled in the art to optimize the rolling press of Ishigaki within routine conditions to the rolling at a linear pressure of 10 kN/cm or higher, especially given that Ishigaki teaches optimizing pressure in general.  MPEP §2144.05. 
claim 8, modified Ishigaki further discloses the production method according to claim 1, wherein the solid content ratio can be adjusted for the solid electrolyte ([0027]) and active material layer ([0028]) but does not teach wherein in the step (d), a compressive deformation resistance ratio of the insulating layer that is prepared is 1/10 or more a compressive deformation resistance ratio of the second active material layer.
	However, it would have been obvious to one ordinarily skilled in the art to optimize the solid content ratio of Ishigaki in order to adjust the compressive deformation resistance ratio to achieve even lamination, as Ishigaki teaches modifying the solid content in general, which would impact the compressive deformation resistance ratio, and optimizing the solids content would optimize the compressive deformation resistance ratio . See MPEP §2144.05.
	
	Regarding claim 11, modified Ishigaki further discloses the production method according to claim 1, wherein the solid electrolyte is prepared through supply of a slurry containing insulating ceramic particles, a binder and a dispersion medium, followed by removal of the dispersion medium ([0027]).
	Ohtomo also teaches solid electrolyte is prepared through supply of a slurry containing insulating ceramic particles, a binder and a dispersion medium, followed by removal of the dispersion medium ([0088]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date to prepare solid electrolyte for lamination through a slurry, since both Ishigaki and Ohtomo teach this method is suitable for preparing solid electrolyte, and would be suitable for preparing solid electrolyte placed at the periphery of the active layer.   

	Regarding claim 13, Ishigaki discloses a method for manufacturing an electrode body for an all-solid-state battery (1, [0012] and [0014]) comprising a solid electrolyte layer (4) and an active material layer (2) bonded to a first surface of the solid electrolyte layer (top surface of 4; Figs. 1, 4, and 5 show bonding between 2 and 4), the method comprising:

	a step of providing an insulating layer (5, [0012]) in a region where it contacts the edges of the smaller of the solid electrolyte layer (surface ends of 4 is the edges of smaller 4) and the active material layer (2) and fills in the difference between the layers (Figs. 1, 4, and 5); and
	a step of pressing the solid electrolyte layer (4), the active material layer (2) and the insulating layer (5) in the lamination direction of the solid electrolyte layer (4) and the active material layer (2; Figs. 1, 4, and 5; [0012] and [0014] regarding pressing), however Ishigaki does not teach wherein the insulating layer contains at least one of alumina and a solid electrolyte material.
	Ohtomo teaches a method for producing a solid state battery wherein it consists of a stacking of an active material layer (3), solid electrolyte layer (2), and an insulating layer (11, short circuit preventing region) contains a solid electrolyte material ([0071], Fig. 3C).
	Ishigaki and Ohtomo are analogous in the field of solid state secondary batteries because both are about preventing a short circuit. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the insulation layer of Ishigaki to the solid electrolyte material of Ohtomo in order prevent a short circuit ([0071]).
	Regarding claim 15, Ishigaki discloses an electrode body of an all-solid-state battery (1, [0012] and [0014]), comprising:
	a solid electrolyte layer (4);
	a first active material layer (3);
	a second active material layer (2); and

	wherein the solid electrolyte layer (4) has a first surface (bottom surface of 4) and a second surface (top surface of 4) on the opposite side to the first surface (bottom surface of 4 is the opposite side of top surface of 4),
	the second surface (top surface of 4) includes a peripheral edge section (end section on right and left of the top surface of 4) that is at least part of a peripheral edge of the solid electrolyte layer (right and left ends of the top surface of 4), and a stack section excluding the peripheral edge section (the middle portion of the top surface of 4), 
	the first active material layer (3) is provided on the first surface (bottom surface of 4),
	the second active material layer (2) is provided on the stack section (the middle portion of the top surface of 4),
	surfaces of the second active material layer (2) and of the insulating layer (5), on the opposite side to the second surface (top surface of 4), are flush with each other (Figs. 1, 4, and 5 show surfaces of 2 and 5 are flush),
	the insulating layer (5) is provided on the peripheral edge section (right and left ends of the top surface of 4), but Ishigaki does not teach where the insulating layer contains at least one of alumina and a solid electrolyte material.
	Ohtomo teaches a method for producing a solid state battery wherein it consists of a stacking of an active material layer (3), solid electrolyte layer (2), and an insulating layer (11, short circuit preventing region, Fig. 3B) contains a solid electrolyte material ([0071], Fig. 3C). Ohtomo further teaches preventing short circuits can be accomplished by using a smaller active material than the electrodes together with an insulator (Fig. 3B, [0071]), which is similar to Ishigaki. 
	Ishigaki and Ohtomo are analogous in the field of solid state secondary batteries because both are about preventing a short circuit by having the active layer be smaller than the solid electrolyte layer. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the material of the insulation layer of Ishigaki to the solid electrolyte material of Ohtomo in order prevent a short circuit ([0071]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1), as applied to claim 1 above, and further in view of Meguro et al. (US 20170125842 A1).
	
Regarding claim 5, modified Ishigaki further discloses the production method according to claim 1, wherein the pressing is carried out by a single-axis press, a CIP, and a roll press ([0023] and [0029]), but does not teach wherein the pressing is carried out under heating at a temperature equal to or higher than the softening point of the binder.
	However, Meguro teaches heating at a temperature equal to or higher than the softening point of the binder in order to obtain favorable bonding property and improve ion-conducting property ([0248]). 
	Ishigaki and Meguro are analogous in the field of solid state secondary batteries because both solid electrolyte to improve battery performance. 
	It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the heating temperature of the press of Ishigaki with the heating temperature of the binder of Meguro in order to obtain favorable bonding property ([0248]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki (JP 2015125893 A, machine translation provided in IDS filed on 04/15/2020) in view of Ohtomo et al. (US 20150380763 A1), as applied to claim 1 above, and further in view of Miyake (JP 2015162353 A, machine translation provided in this Office Action).
	Regarding claim 12, modified Ishigaki further discloses the production method according to claim 1, but does not teach wherein in the step (a), the first active material layer (3) is prepared on both faces of a collector.

	Ishigaki and Miyake are analogous in the field of solid state secondary batteries because both are about creating multiple active layers. It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the stacking of the first active material layer on the collector of Ishigaki to the stacking of both faces of collector of Miyake in order to create multiple active layers at once (Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721